Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana

la-feca.
Rodd Naquin wwwelacteca-ore Post Office Box 4408
Clerk of Court Baton Rouge, LA
70821-4408

Notice of Judgment and Disposition (225) 382-3000

May 20, 2022
Docket Number: 2022 - KW - 0276
State Of Louisiana
versus

Kendall Roberson, Jr.
To: = Hillar C. Moore Ill Kendall Roberson Jr.

EBR District Attorney 2867 Gen Isaac Smith Avenu

222 St. Louis Street Baton Rouge, La 70807

5th Floor
Baton Rouge, LA 70802
lori.olinde@ebrda.org

Unknown

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0276
VERSUS

KENDALL ROBERSON, JR. MAY 20, 2022
In Re: Kendall Roberson, Jr., applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, Nos. J-2100209654, DC-22-00524.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED. The records of the East Baton Rouge Parish
Clerk of Court’s Office reflect that relator filed a motion to
quash on February 17, 2022, which was denied by the district

court on February 18, 2022. Relator filed a second motion to
quash on February 22, 2022, which was denied by the district
court on February 24, 2022. Relator also filed a motion for
speedy trial on January 5, 2022. The motion is set for a

hearing on June 28, 2022. It is further noted that on February
2, 2022, a bill of information was filed charging relator.

JMM
WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

ASD

DEPUTY CLERK OF COURT
FOR THE COURT